      Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

BRENDA MILLER,                        :
Administratrix of the Estate
of James Reed,                        :

                Plaintiff             :   CIVIL ACTION NO. 3:16-2143

       v.                             :        (JUDGE MANNION)

EDWARD ZALOGA, et al.,                :

                Defendants            :

                             MEMORANDUM

     Pending before the court is the defendants’ motion for attorney’s fees.

(Doc. 133). Based upon the court’s review of the motion and related

materials, the defendants’ motion for attorney’s fees will be DENIED.

     By way of background, James Reed, now deceased, brought the

instant action on October 24, 2016, wherein he alleged that he was given

inadequate medical care by the defendants while incarcerated at the

Lackawanna County Prison. Specifically, Mr. Reed alleged that he was not

given adequate supplies to clean and maintain his colostomy bag. The

plaintiff’s complaint contained claims under 42 U.S.C. §1983 for Fourteenth

and Eighth Amendment violations, as well as supplemental state law claims

for intentional infliction of emotional distress, medical negligence, and

corporate negligence. Two counts of the complaint were dismissed, and the
       Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 2 of 7




remaining claims preceded to summary judgment. Upon consideration of

defendants’ motion for summary judgment, one claim survived, that being

the plaintiff’s Eighth Amendment claim of deliberate indifference. Trial was

set in the matter and commenced on February 24, 2020. Prior to trial, on

October 24, 2019, Mr. Reed died of injuries sustained in an automobile

accident. The action went forward with Brenda Miller, Mr. Reed’s wife, as

administratrix of his estate, being substituted as the plaintiff.

      After presentation of the plaintiff’s case, and prior to submission of the

case to the jury, the court dismissed claims against various of the defendants

pursuant to Federal Rule of Civil Procedure 50(a)(1). As a result of the court’s

ruling, the plaintiff’s Eighth Amendment claim was submitted to the jury

against only two of the eight moving defendants. On February 27, 2020, the

jury rendered a verdict in favor of the defendants and against the plaintiff.

      The defendants now move for attorney’s fees as part of costs pursuant

to Federal Rule of Civil Procedure 54(d) and 42 U.S.C. §1988(b) claiming

that the plaintiff’s action was frivolous, unreasonable, and without foundation.

The defendants further argue that the plaintiff continued to litigate the action

after it became clear that it was frivolous.

      Title 42 U.S.C. §1988 provides: “[i]n any action or proceeding to

enforce a provision of section[ ] . . . 1983 . . ., the court, in its discretion, may


                                        -2-
       Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 3 of 7




allow the prevailing party, other than the United States, a reasonable

attorney’s fee as part of the costs, . . .” 42 U.S.C. §1988(b). While the

“prevailing party” can be either the plaintiff or the defendant, “a prevailing

defendant is entitled to attorney’s fees only ‘upon a finding that the plaintiff’s

action was frivolous, unreasonable or without foundation . . .’” Barnes Found.

v. Twp. of Lower Merion, 242 F.3d 151, 157-58 (3d Cir. 2001)

(quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 416-17, 98

S.Ct. 694, 700, 54 L.Ed.2d 648 (1978)). “The standard for awarding attorney

fees to prevailing defendants is more stringent than the standard for

prevailing plaintiffs.” Adams v. Teamsters Local 115, 678 F.Supp.2d 314,

319 (E.D.Pa. 2007) (citing Christiansburg, 434 U.S. at 421). Attorney’s fees

to prevailing defendants “are not routine, but are to be only sparingly

awarded.” Id. (citations omitted). A finding that the plaintiff brought the action

in bad faith need not be made by the court to award attorney’s fees to the

prevailing defendant, but the court must “‘resist the understandable

temptation to engage in post hoc reasoning by concluding that because a

plaintiff did not ultimately prevail his action must have been unreasonable or

without foundation.’” Id. at 158 (quoting Christiansburg, 434 U.S. at 421-22,

98 S.Ct. 694).




                                      -3-
       Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 4 of 7




      The Third Circuit has identified a number of factors relevant to a court’s

determination of whether an award of attorney’s fees to a prevailing

defendant is appropriate under §1988. These include: (1) whether the

plaintiff established a prima facie case; (2) whether the defendant offered to

settle; (3) whether the case was dismissed prior to trial; (4) whether the case

involved an issue of first impression requiring judicial resolution; (5) whether

the controversy was based on a real threat of injury to the plaintiff; and (6)

whether the trial court found the suit frivolous. Barnes Found., 242 F.3d at

158. These considerations are not strict rules, but only guidelines. Id.

      In this case, the moving defendants argue that the plaintiff’s action was

groundless, meritless, and without foundation, as evidenced by the manner

in which the claims were systematically dismissed, denied, and rejected. The

defendants argue that only one of the plaintiffs five causes of action survived

past the summary judgment stage, and six of eight defendants were

dismissed by a Rule 50 motion for judgment as a matter of law. The

defendants point out the court’s observation in deciding the Rule 50 motion

that the case being submitted to the jury was “paper thin.” Despite this, the

defendants argue that the plaintiff’s counsel continued to litigate the case to

the jury verdict.




                                     -4-
       Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 5 of 7




      In response to the defendant’s motion, the plaintiff looks to the factors

set forth by the Third Circuit. The plaintiff argues that the first and third

factors, whether the plaintiff established a prima facie case and whether the

case was dismissed prior to trial, weigh in the plaintiff’s favor. Plaintiff points

out that a prima facie case was established as is evidenced by plaintiff’s

survival of summary judgment and a trial that went to verdict on the Eighth

Amendment claim. Plaintiff argues therefore that the case was not frivolous

such as to warrant attorney’s fees.

      As to the second factor, whether the defendants offered to settle, the

plaintiff argues that this factor also weighs in her favor. Plaintiff argues that

an attempt was made to settle the matter prior to trial, but the defendants

showed absolutely no willingness to even negotiate. Because the defendants

did not offer any monies to settle the case, the plaintiff had no reasonable

offer to even consider.

      Plaintiff argues that the fourth factor, whether the question at issue was

one of first impression requiring judicial resolution, is not an issue in this

case. Finally, as to the fifth factor, whether the controversy is based

sufficiently upon a real threat of injury to the plaintiff, plaintiff argues that this

factor also weighs in her favor. Plaintiff points out that Mr. Reed had an

internal organ hanging outside of his body which was left there by surgical


                                        -5-
       Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 6 of 7




intervention. It is argued that he had a real risk of pain and infection. And,

the fact that case law establishes that this can be a serious medical need

shows the degree of potential risk.

      Considering the above factors, plaintiff argues that any grant of

attorney’s fees would succeed only in chilling future plaintiffs from vindicating

their rights. Plaintiff argues that the fact that the jury did not find for the

plaintiff does not warrant attorney’s fees and that this is clearly not one of the

rare cases in which fees should be awarded to a prevailing defendant.

      Upon consideration, the court agrees that defendants are not entitled

to attorney’s fees and costs under the fee shifting provision of 42 U.S.C.

§1988. Although plaintiff was ultimately unsuccessful in this action, the court

will not rely on “hindsight logic,” Christiansburg, 434 U.S. at 422, 98 S.Ct.

694, in determining whether to award fees in this case. Rather, considering

the relevant factors identified by the Third Circuit as a whole, and also noting

that “determinations regarding frivolity are to be made on a case-by-case

basis,” Barnes Found., 242 F.3d at 158 (citation omitted), the court does not

find that plaintiff’s claims were frivolous, unreasonable and without

foundation, and will not award attorney’s fees to the defendants under §1988

in this case.




                                      -6-
             Case 3:16-cv-02143-MEM Document 137 Filed 03/29/21 Page 7 of 7




        As such, the defendant’s request for attorney’s fees will be denied. 1 An

appropriate order shall issue.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: March 29, 2021
16-2143-03




        Because the court is denying the defendant’s request for attorney’s
        1

fees, it need not consider the argument as to whether such fees can be
assessed against plaintiff’s counsel.

                                         -7-
